 In the Matter of KMOX BROADCASTING STATIONandST.Louis LOCAL,AMERICAN FEDERATION OF RADIO ARTISTS,AFFILIATED WITH A. F.OF L.In the Matter of KWK BROADCASTING STATIONandST.LOUIS LOCAL,AMERICAN FEDERATION or RADIO ARTISTS, AFFILIATED WITH A. F.OF L.In the Matter of KSD BROADCASTING STATIONandST. Louis LOCAL,AMERICAN FEDERATION OF RADIO ARTISTS, AFFILIATED WITH A.F. OF L.In the Matter of WEW RADIO STATIONandST. Louis LOCAL, AMER-ICAN FEDERATION OF RADIO ARTISTS,AFFILIATED WITH A.F. or L.Cases Nos. R-980, R-981, R-989, and R-984, respectivelyCERTIFICATION OF REPRESENTATIVESFebruary 2, 1939On December 12, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Certification of Representatives,and Direction of Elections in the above-entitled proceeding.,OnJanuary 20, 1939, the Board issued a Supplemental Decision andCertification of Representatives.2The Direction of Elections di-rected inter alia that an election by secret ballot be conducted amongall staff actors, singers, and announcers, and all free-lance actors,singers, and announcers employed by St. Louis University, at RadioStationWEW, St. Louis, Missouri, who performed before the micro-phone in a regular program at such station from March 1 throughMay 31, 1938, including minors, but excluding "hillbillies" and staffactors, singers, and announcers who had quit or had been dischargedfor cause since March 1, 1938, to determine whether or not they de-sired to be represented by St. Louis Local, American Federation ofRadio Artists, affiliated with A. F. of L., for the purposes of collec-tive bargaining.Pursuant to the Direction of Elections, an election by secret ballotwas conducted on January 6, 1939, under the direction and super-vision of the Regional Director for the Fourteenth Region(St. Louis,310 N L.R.B. 479.10 N. LR. B. 490.11 N. L. R. B., No. 2.6 KMOX BROADCASTING STATION ET AL.7Missouri).Full opportunity was accorded to all the parties to thisinvestigation to participate therein and to make challenges.OnJanuary 7, 1939, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Reg-ulations-Series 1, as amended, issued an Intermediate Report onthe election, copies of which were duly served upon the parties onJanuary 10, 1939.No objections or exceptions to the IntermediateReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total Number Eligible to Vote_____________________________8Total Numberof BallotsCast_______________________________6Total Number of Votesfor St.Louis Local, American Feder-ation of Radio Artists, affiliatedwith A. F. of L------------4Total Number of Votes against St. Louis Local, AmericanFederation of Radio Artists,affiliatedwith A. F. of L____2Total Number of Blank Votes_______________________________0Total Number of Void Ballots_______________________________0Total Number of ChallengedBallots________________________0By virtue of and pursuant to the power vested in the NationalLabor Relations .Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,ofNational Labor Relations Board Rules and Regulations-Series 1, as amended,IT ISHEREBYCERTIFIED that St. Louis Local, American Federationof Radio Artists, affiliated with A. F. of L., has been designated andselected by a majority of all staff actors, singers, and announcers,and all free-lance actors, singers, and announcers employed by St.Louis University, at Radio Station WEW, including minors, butexcluding "hillbillies," as their representative for the purposes ofcollective bargaining and that, pursuant to the provisions of Section9 (a) of the Act, St. Louis Local, American Federation of RadioArtists, affiliated with A. F. of L., is the exclusive representative ofall such employees for the purposes of collective bargaining in re-spegt to rates of pay, wages, hours of employment, and other condi-tions of employment.